Case 4:20-cv-04039-KES Document 33 Filed 03/31/21 Page 1 of 10 PageID #: 157




                         UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


CLIFTON C. ODIE,                                        4:20-CV-04039-KES

                      Petitioner,

                                                ORDER ALLOWING PETITIONER TO
          vs.                                           FILE A BRIEF

UNITED STATES OF AMERICA,

                      Respondent.


         Petitioner, Clifton C. Odie, filed a petition for writ of habeas corpus under

28 U.S.C. § 2255. Docket 1. The petition was assigned to a United States

Magistrate Judge under 28 U.S.C. § 636(b)(1)(B), and this court’s March 9,

2015, standing order.

         Respondent moves to dismiss Odie’s petition under Federal Rule of Civil

Procedure 12(b)(6). Docket 13. The Magistrate Judge filed a report and

recommendation that recommended appointment of counsel and an evidentiary

hearing. Docket 17. Respondent objects to the report and recommendation.

Docket 29.

I.      Factual Background

         Odie pleaded guilty to conspiracy to distribute heroin in violation of 21

U.S.C. §§ 841(a)(1) and 846. 1 CR. Docket 91 at 2. Prior to the change of plea



1    Odie’s criminal case, 17-CR-40016-KES, will be cited as CR. Docket.
Case 4:20-cv-04039-KES Document 33 Filed 03/31/21 Page 2 of 10 PageID #: 158




hearing, the government filed notice that it would seek an enhanced sentence

under 21 U.S.C. § 851. CR. Docket 101. The enhancement was filed based on

Odie’s prior drug conviction for “possession of a controlled substance,

judgment filed in Cook County, Illinois, on or about November 8, 2000.” Id. The

plea agreement set forth a 10-year mandatory minimum term of imprisonment

with a possible maximum term of life imprisonment and a fine not to exceed $8

million. CR. Docket 91 at 2, 6.

      The plea agreement stated Odie agreed that his prior drug conviction was

a felony and he agreed to not contest this fact or the enhanced penalty that

would result from the conviction. CR. Docket 91 at 6. During the change of

plea hearing, Odie was asked whether he admitted he was convicted in 2000 in

Cook County, Illinois, for possession of a controlled substance. CR. Docket 181

at 14. Odie’s counsel stated “[W]e think it’s a valid conviction. He doesn’t

specifically remember that. The Government has requested the DEA agents to

produce additional documentation from Cook County, and that’s on its way[.]”

Id. Because Odie was not ready to admit that he was convicted of that offense,

the court told the parties they would address the issue again before sentencing.

Id. Odie agreed. Id.

      Odie’s factual basis statement did not mention the 2000 felony

conviction. CR Docket 92. The presentence report (PSR) at ¶ 50 stated that

Odie was convicted in case #00CR0761501 in Cook County, Illinois, of

possession of a controlled substance on November 8, 2000, and he was

sentenced to three years in prison. CR. Docket 148 at 12. Odie filed objections

                                        2
Case 4:20-cv-04039-KES Document 33 Filed 03/31/21 Page 3 of 10 PageID #: 159




to the PSR but he did not object to this conviction. CR. Docket 137. After

resolving the objections to the PSR, the court found that Odie’s total offense

level was 37 and his criminal history category was III. CR. Docket 179 at 17. As

a result, his advisory guideline range was 262-327 months’ imprisonment. Id.

The PSR did not note grounds for departure. CR. Docket 148 at 21.

      During the sentencing hearing on January 3, 2018, Odie’s counsel stated

that Odie’s 2000 Illinois conviction involved distribution of a small amount of

marijuana. CR. Docket 179 at 22. The court did not readdress whether Odie

admitted to his 2000 Illinois conviction. See id. The court downward varied and

sentenced Odie to 240 months of imprisonment. Id. at 37. Odie did not file a

direct appeal. He filed his current petition under 28 U.S.C. § 2255 on February

27, 2020, more than two years after being sentenced. See Docket 1. He raises a

single issue: that his 2000 Illinois drug conviction did not qualify as a felony

drug offense in order to enhance his sentence under 21 U.S.C. § 851(a). Id. at

4.

      Respondent moves to dismiss the petition, asserting that Odie’s petition

is untimely and his claim is procedurally defaulted. Dockets 13, 14. In the

report and recommendation, the Magistrate Judge recommended that Odie be

appointed counsel and an evidentiary hearing be held. Docket 17 at 29. “[T]he

court [cannot] conclude that his claim is procedurally unavailable, either due

to statute of limitations or failure to file a direct appeal.” Docket 17 at 28. In

reaching this conclusion, the Magistrate Judge relied on Odie’s argument that

his petition was timely filed under 28 U.S.C. § 2255(f)(4) because of the

                                          3
Case 4:20-cv-04039-KES Document 33 Filed 03/31/21 Page 4 of 10 PageID #: 160




Seventh Circuit Court of Appeals decision in United States v. De La Torre, 940

F.3d 939 (7th Cir. 2019). Id. at 11-19. The Magistrate Judge also recommended

that the court hear his procedurally defaulted claim and liberally construed a

claim for the petitioner: that his plea was not voluntary. See Docket 17 at 19-

29.

      Respondent filed objections to the report and recommendation and

contends that Odie’s petition is not timely under § 2255(f)(4) because the

statute “relates to newly discovered facts, not newly discovered circuit court

case law.” Docket 29 at 5. Respondent also argues that Odie’s petition is not

timely under § 2255(f)(3) and that his claim is procedurally barred. Id. at 6-9.

II.   Legal Standard

      The court’s review of a Magistrate Judge’s report and recommendation is

governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations with respect to dispositive matters that are timely made and

specific. 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). In conducting its de

novo review, this court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1); United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).

      A.   Legal Analysis

      Odie contends that his petition is timely under 28 U.S.C. § 2255(f)(4).

Docket 1. Section 2255(f)(4) states that the one-year statute of limitations shall

run from “the date on which the facts supporting the claim or claims presented

                                         4
Case 4:20-cv-04039-KES Document 33 Filed 03/31/21 Page 5 of 10 PageID #: 161




could have been discovered through the exercise of due diligence.” 28 U.S.C.

§ 2255(f)(4). Odie argues that he filed his petition shortly after the Seventh

Circuit decided De La Torre in which the Seventh Circuit found that an Illinois

state conviction for felony unlawful possession of a controlled substance under

720 ILCS 570/402(c) did not qualify as a prior felony drug offense for purposes

of the § 851 enhancement. Docket 1; De La Torre, 940 F.3d at 949. This is the

same statute used to enhance Odie’s five-year mandatory minimum to a ten-

year mandatory minimum in this case. The Magistrate Judge relied on Odie’s

argument that his petition was timely under § 2255(f)(4) because De La Torre

concluded that a conviction under 720 ILCS 570/402(c) did not qualify as a

felony drug offense for a § 851 enhancement. Docket 17 at 11-19.

      Respondent objects to the report and recommendation and argues that

Odie’s petition is not timely, because Odie does not state “new facts” under

§ 2254(f)(4), but rather is new case law. Docket 29 at 5. In Ingram v. United

States, the Eighth Circuit distinguished between a judicial decision and a new

fact under § 2255(f)(4). 932 F.3d 1084, 1089 (8th Cir. 2019). “[A] judicial

decision interpreting the law does not constitute a ‘new fact’ for purposes of

§ 2255(f)(4).” Id. (citing E.J.R.E. v. United States, 453 F.3d 1094, 1098 (8th Cir.

2006)). A new fact is “subject to proof or disproof like any other factual issue.”

Id. (quoting Johnson v. United states, 544 U.S. 295, 307 (2005) (holding that a

state court decision vacating a prior conviction constitutes a new fact.)). “A

judicial decision, ‘unlike a predicate conviction, is a ruling exclusively within

the domain of the courts and is incapable of being proved or disproved.’ ” Id. at

                                         5
Case 4:20-cv-04039-KES Document 33 Filed 03/31/21 Page 6 of 10 PageID #: 162




1089-90 (holding that because petitioner relied on information contained

within the Sentencing Commission’s 2011 report as new facts and not the legal

decision that followed, his petition was timely under § 2255(f)(4)).

      Odie argues that De La Torre is the new fact that makes his petition

timely under § 2255(f)(4). Docket 1. In De La Torre, the Seventh Circuit held

that Illinois’ statute 720 ILCS 570/402(c) was “categorically broader than the

federal definition of a felony drug offense” and could not be used to enhance a

sentence under § 851. 940 F.3d at 949. Here, the Magistrate Judge

recommends that by applying the same categorical approach as the court did

in De La Torre, “this court reaches the same conclusion: the elements of the

Illinois statute are broader . . . so Mr Odie’s 2000 Illinois conviction cannot

form the basis of the government’s § 851(a) information.” Docket 17 at 15. The

issue though is not whether the Illinois conviction was properly used to

enhance the mandatory minimum sentence that Odie faced, but rather

whether the De La Torre decision is a new fact that makes his § 2255 petition

timely under § 2255(f)(4).

      The Eighth Circuit in Ingram recognized that a judicial decision is not

considered a new fact to trigger the timeframe to file a petition under

§ 2254(f)(4). Ingram, 932 F.3d at 1089-90. Similarly, in E.J.R.E. v. United

States, the Eighth Circuit held that a judicial decision, “unlike a predicate

conviction, is a ruling exclusively within the domain of courts and is incapable

of being proved or disproved.” 453 F.3d at 1098. The Second Circuit in

McCloud held that a legal decision that altered the legal status of the

                                         6
Case 4:20-cv-04039-KES Document 33 Filed 03/31/21 Page 7 of 10 PageID #: 163




petitioner’s predicate conviction without amending the conviction itself did not

constitute a “new fact” under § 2255(f)(4). McCloud v. United States, 987 F.3d

261, 265 (2d Cir. 2021). “To interpret an intervening decision as a new fact

simply because it has new legal implications would create a boundless, and

unwarranted, expansion of § 2255(f)(4).” Id. Similarly, the Fourth Circuit in

Whiteside held that a legal decision finding the petitioner’s “prior drug offenses

would no longer qualify as predicate felony conviction for purposes of

sentencing enhancements” did not constitute a new fact under § 2255(f)(4).

Whiteside v. United States, 775 F.3d 180, 182 (4th Cir. 2014). The Fourth

Circuit rendered this conclusion because the case the petitioner relied on did

not alter petitioner’s legal status as an offender but merely announced a

“generally applicable legal rule.” Id. at 184.

      Here, Odie asserts that the Seventh Circuit’s decision in De La Torre

affects the legal status of his predicate conviction. Docket 1. See Docket 1. His

argument is parallel to the arguments asserted and rejected by the Second and

Fourth Circuit. See Whiteside, 775 F.3d at 182; McCloud, 987 F.3d at 265.

Additionally, his argument is not consistent with the prior decisions of the

Eighth Circuit in Ingram and E.J.R.E. See Ingram, 932 F.3d at 1089; E.J.R.E.,

453 F.3d at 1098. Because Odie relies on the judicial decision in De La Torre

and has not raised a new fact, his petition is not timely under § 2255(f)(4).

      This conclusion is supported by examining the principals behind

28 U.S.C. § 2255(f)(3), which provides that the one-year statute of limitations

will begin to run only when a right is “newly recognized by the Supreme Court

                                          7
Case 4:20-cv-04039-KES Document 33 Filed 03/31/21 Page 8 of 10 PageID #: 164




and made retroactively applicable to cases on collateral review.” 28 U.S.C.

§ 2255(f)(3). The newly discovered right must be created by the United States

Supreme Court and cannot be triggered by decisions taken from lower courts.

See E.J.R.E., 453 F.3d at 1098. As the Eighth Circuit recognized in E.J.R.E.,

      We believe Congress, by limiting paragraph [(f)(3)] in this fashion,
      impliedly rejected the notion that the creation of a new right by the
      Supreme Court that is not made retroactive to cases on collateral
      review, other rulings of law by the Supreme Court, and decisions
      taken from the courts of appeal in all instances, could trigger any of
      the limitations periods enumerated under § 2255.

Id.
      Next, the court will examine whether Odie’s petition for relief under

§ 2255(f)(1) is timely. Under § 2255(f)(1) of the Antiterrorism and Effective

Death Penalty Act (AEDPA) a petitioner has one year to bring a § 2255 motion,

with the limitations periods running from the latest of the date on which the

judgment becomes final. 28 U.S.C. § 2255(f)(1). Here, the statute of limitations

began to run on January 17, 2018, 14 days after his sentencing. He did not file

a notice of appeal. 2 His time to file a § 2255 petition expired on January 17,

2019. Because Odie filed his § 2255 petition on February 27, 2020, it is

untimely under § 2255(f)(1). Docket 1.




2 Under § 2255(f)(1) the one-year period begins to runs from the “date on which
the judgment of conviction becomes final.” A judgment of conviction becomes
final 14 days after it has been entered if an appeal is not filed. See Fed. R. App.
P. 4(b)(1)(A); United States v. Johnson, 457 U.S. 537, 542 n.8 (1982) (abrogated
on other grounds by Griffith v. Kentucky, 479 U.S. 314 (1987)). Odie was
sentenced on January 3, 2018, and he did not appeal. See Docket 1; CR.
Docket 179.
                                         8
Case 4:20-cv-04039-KES Document 33 Filed 03/31/21 Page 9 of 10 PageID #: 165




      The statute of limitations defense is subject to equitable tolling in

appropriate cases. United States v. Martin, 408 F.3d 1089, 1092 (8th Cir.

2005); Baker v. Norris, 321 F.3d 769, 771 (8th Cir. 2003). A petitioner must

show that he was pursuing his rights and that some extraordinary

circumstance stood in his way. Holland v. Florida, 560 U.S. 631, 649 (2010);

Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Whether the AEDPA limitations

period should be equitably tolled requires a fact-intensive inquiry based on the

totality of the circumstances. Holland, 560 U.S. at 649-50. The burden of

demonstrating grounds warranting equitable tolling rests with the petitioner.

Earl v. Fabian, 556 F.3d 717, 722 (8th Cir. 2009). Equitable tolling is an

extraordinary remedy used only in rare circumstances and “affords the

otherwise time-barred petitioner an exceedingly narrow window of relief[.]”

Jihad v. Hvass, 267 F.3d 803, 805 (8th Cir. 2001).

      Equitable tolling is only applicable in two instances: (1) when

extraordinary circumstances, that were beyond the petitioner’s control, kept

him from filing in a timely manner, or (2) when the petitioner’s reliance on the

government’s conduct lulled the petitioner into inaction. United States v.

Hernandez, 436 F.3d 851, 858 (8th Cir. 2006). The cause for the delay in filing

must be external to the petitioner’s actions. See id. (citing Maghee v. Ault, 410

F.3d 473, 476 (8th Cir. 2005)). Further, “[t]he petitioner must also demonstrate

that he acted with due diligence in pursuing his [§ 2255] petition.” E.J.R.E.,

453 F.3d at 1098.




                                        9
Case 4:20-cv-04039-KES Document 33 Filed 03/31/21 Page 10 of 10 PageID #: 166




      In this case, the Magistrate Judge found that equitable tolling could not

be addressed because neither party raised it and the fact-intensive review

could not be made. Docket 17 at 18. Odie did not argue that he was entitled to

equitable tolling in his petition or allege any facts to support equitable tolling.

And he did not file any objections to the Magistrate Judge’s statement that

equitable tolling had not been raised. But because Odie is representing himself

pro se, the court gives Odie leave to allege facts to support equitable tolling.

The court will address the remaining issues after considering the equitable

tolling issue.

      Thus, it is ORDERED

      1. That Odie may file a brief to allege facts to support equitable tolling of

          the statute of limitations on or before April 30, 2021.

      Dated March 31, 2021.

                                BY THE COURT:


                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE




                                         10
